DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 2, line 6 a space is missing. “andthe” should be --and the--..  
Appropriate correction is required.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 4 been renumbered 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "especially," in claim 9 is a relative term which renders the claim indefinite.  The term "especially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (CN 201996470 U).
Regarding claim 1: Wei teaches an automatic working system, comprising:
a self-moving device, configured to move and work in a working area, wherein (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
the self-moving device comprises a housing, a moving module, and a control module, (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven [by the] device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
and the control module controls the moving module to actuate the self-moving device to move; (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
the self-moving device comprises an energy consumption device, wherein the energy consumption device comprises a device that consumes energy for actuating the self-moving device to move and work; and (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven The device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
the self-moving device further comprises: a photoelectric conversion unit, wherein the photoelectric conversion unit receives optical energy and converts the received optical energy into electric energy; and (Wei: ¶ 008; the solar wall cleaning robot further includes a photoelectric conversion component . . . installed on the upper surface of the exterior of the fuselage);
an energy storage unit, configured to store the electric energy obtained by conversion by the photoelectric conversion unit (Wei: ¶ 008; the solar wall cleaning robot further includes . . . a storage battery [where] the photoelectric conversion 
wherein effective working electric energy that is received by the energy consumption device from the photoelectric conversion unit and that is converted by the photoelectric conversion unit is greater than or equal to energy consumed by the energy consumption device to actuate the self-moving device to move and work. (Wei: ¶ 015; this utility model . . . can effectively use solar energy, a clean and renewable energy, to reduce resource waste; [3]. When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jong (US 20170240041 A1). As regards the individual claims:
Regarding claim 2, as detailed above, Wei teaches the invention as detailed with respect to claim 1, but does not explicitly teach wherein an area of the photoelectric conversion unit is greater than or equal to a projected area of the housing of the self-moving device on a working plane. However, Jong further teaches:

    PNG
    media_image1.png
    353
    525
    media_image1.png
    Greyscale

Figure 1 - Jong Photovoltaic Panel [104]
wherein an area of the photoelectric conversion unit is greater than or equal to a projected area of the housing of the self-moving device on a working plane. (Jong: Figure 001, and Jong ¶ 026; if a solar panel of rectangular shape is to be used for a particular lawnmower, the width W of solar panel, for the sake of making it as big as possible for a lawnmower to be designed, is closely related to the width of cutting path by linear relationship. In other words, the width W is usually set to a little wider than the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the further teachings of Jong based on a motivation to optimize the motor power, solar panel size, and component cost of the automatic working system (Jong ¶¶ 041 -042).
Regarding claim 3, as detailed above, Wei teaches the invention as detailed with respect to claim 1. Wei further teaches:
wherein when a voltage (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) 
of the energy storage unit is less than or equal to a first threshold voltage, the control module controls the self-moving device to stop working (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated).
But, Wei does not explicitly teach stopping work until the voltage of the energy storage unit is greater than or equal to a second threshold voltage, and the second 
stopping work until the voltage of the energy storage unit is greater than or equal to a second threshold voltage, and the second threshold voltage is greater than or equal to the first threshold voltage (Jong: ¶ 029; In standby mode, mowing operation continues if battery's power level is sufficient for the operation or when sun power is above threshold [and c]harging to the battery is allowed whenever solar panel delivers power to do so.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the further teachings of Jong based on a motivation to minimize the size, weight, and cost of the battery (Jong: ¶ 002).
Regarding claim 5, as detailed above, Wei teaches the invention as detailed with respect to claim 1. But Wei does not explicitly teach wherein the self-moving device further comprises a positioning module, configured to output positioning information of the self-moving device. However, Jong teaches:
wherein the self-moving device further comprises a positioning module, configured to output positioning information of the self-moving device (Jong: ¶ 028; To get more accurate data for the lawnmower's location, a GPS channel can be used obtain location data for obstacle avoidance. Central control unit has communication to all the motors used in the lawnmower in order to execute the command to stop, move and turn to a new direction.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the .
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jong in further view of Ferrer (US 20150207327 A1). As regards the individual claims:
Regarding claim 6, as detailed above, Wei as modified by Jong teaches the invention as detailed with respect to claim 5. Jong further teaches:
wherein the control module receives positioning information at one or more locations of the self-moving device when the self-moving device moves in the working area (Jong: ¶ 028; To get more accurate data for the lawnmower's location, a GPS channel can be used obtain location data for obstacle avoidance. Central control unit has communication to all the motors used in the lawnmower in order to execute the command to stop, move and turn to a new direction);
and Wei further teaches
receives illumination intensity information at one or more locations of the self-moving device when the self-moving device moves in the working area (Wei: ¶ 010; The sensing device includes a light sensor for sensing the intensity of light, and the light sensor is installed on the outer surface of the body);
However, neither Wei nor Jong teach generating an illumination map of the working area based on the received positioning information and illumination intensity information. However, Ferrer teaches:
generating an illumination map of the working area based on the received positioning information and illumination intensity information (Ferrer: ¶ 027; predicting amounts of solar irradiance [106] received at geographical points [104] over a 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified by Jong with the further teachings of Ferrer based on a motivation to predict electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the instant working device.
Regarding claim 7, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 6. Ferrer further teaches:
wherein the control module further receives attitude information at one or more locations of the self-moving device when the self-moving device moves in the working area (Jong: ¶ 028; central control unit [105] is responsible for the control of all activities of lawnmower [100], includes the guidance . . . based on data transmitted from detecting sensors) (Jong: ¶ 039; the efficiency of the cutting blade and solar panel, the average strength of intensity of sunshine in the whole lawn mowing season, average incident angle during that period and so on [combine to yield most efficient operation])
Jong’s teaching that panel angle is an important characteristic for calculating solar energy availability and further teaching that the central control module is equipped with sensors for navigation would make obvious to one of ordinary skill in the art that the control module further receives attitude information at one or more locations of the self-moving device when the self-moving device moves in the working area.
Ferrer further teaches
and the illumination map records the attitude information (Ferrer: ¶ 033; computing device [300] executes for each geographical point [104], computing device [300] calculates [712] solar parameters including an azimuth, a declination, an hour angle, and a solar time.)
Regarding claim 8, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 6. Ferrer further teaches:
wherein the control module records a time period of receiving the positioning information and the corresponding illumination intensity information, and generates the illumination map that is based on time (Ferrer: ¶ 032; a plurality of geographical points [104] each associated with a latitude, a longitude, and a date/time stamp. In some implementations, computing device [300] calculates Haversine distance and position vectors using estimated or predicted aircraft speeds from model [404]. Next, in an outer loop [706] that computing device [300] executes for each time interval or intensity map)
Regarding claim 9, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 6. Ferrer further teaches:
wherein the control module estimates an illumination intensity level at one or more locations of the working area based on the received illumination intensity information (Ferrer: ¶ 033; While a certain set of solar parameters may indicate that a first amount of solar irradiance [106] will be received at geographical point [104], when computing device [300] applies weather and atmosphere attenuation model [416], the amount of solar irradiance [106], may be reduced to a second amount, for example, due to clouds located at or above geographical point [104].) 
And Wei further teaches:
and the self-moving device comprises a charging mode, and when the self-moving device enters the charging mode, the control module controls the self-moving device to move, based on the illumination map, to a location at which illumination intensity satisfies a preset level to be replenished with electric energy (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated);
especially, when the self-moving device enters the charging mode, a location at which illumination intensity satisfies the preset level and that is closest to a current location is determined, and the self-moving device is controlled to move to the location to be replenished with electric energy (Wei: ¶ 015; When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified by Jong with the further teachings of Ferrer based on a motivation to predict electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the instant working device..
Regarding claim 10, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 6. Wei further teaches:
wherein when determining that a voltage of the energy storage unit is less than or equal to the first threshold voltage, the control module controls the self-moving device to enter the charging mode (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jong, in further view of Ferrer, and in further view of Stout et al. (US 9026302 B2) (hereinafter Stout). As regards the individual claims:
Regarding claim 11, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 10, Ferrer further teaches:
wherein when the self-moving device moves, the control module estimates a distance between a current location of the self-moving device and a location at which illumination intensity satisfies the preset level (Ferrer: ¶ 027; predicting amounts of solar irradiance [106] received at geographical points [104] over a predetermined time 
However, Wei as modified by Jong as further modified by Ferrer do not teach adjusts a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases. But, Stout teaches:
adjusts a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases (Stout: column 015; Various criteria, including the geometric length of the path and the resources consumed during the route (in terms of time, computational resources, and power, for example), can be used to select a desired path, and thus whether to proceed north in state [522] or south in [526].)
Ferrer ‘s teaching of a plurality of intensity maps when combined with Stout‘s teaching of considering path geometric length relative to power consumed, when it is known in the art that power availability is related to threshold voltage, would have made it obvious to one of ordinary skill in the art, before the effective filling date, to estimate a distance between a current location of the self-moving device and a location at which illumination intensity satisfies the preset level, and adjust a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases because both are simply planning based on available power. Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified with the teachings of Jong as further modified by Ferrer with the teachings of Stout based on a motivation to carefully select a routing that maximizes the limited power generated by the solar panel.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Ferrer.
Regarding claim 12, as detailed above, Wei teaches the invention as detailed with respect to claim 1. Wei further teaches:
wherein the self-moving device comprises a charging mode, and in the charging mode, the control module controls the self-moving device to change, at a location, an angle at which the photoelectric conversion unit receives optical energy (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor 8 to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated).
However, Wei does not teach the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle. But, Ferrer teaches:
and the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle. (Ferrer: ¶ 033; computing device [300] executes for each geographical point [104], 
Wei teaches that when the self moving device requires charging, it should seek a sunny position because a sunny position will produce the maximum photoelectric power for charging. Wei’s selection of a sunny position includes considering resting angle, as the photoelectric power measured by the disclosed sensor, in a parked position, is based, in part, upon the angle of the ground selected for parking. Ferrer’s further teaching expounds the details in optimizing maximum power based on azimuth, a declination, an hour angle – all the components of determining an optimal angle of the photoelectric conversion unit for receiving optical energy. Therefore the combined teachings made obvious before the effective filling date of the claimed invention, to one of ordinary skill, that wherein the self-moving device comprises a charging mode, and in the charging mode, the control module controls the self-moving device to change, at a location, an angle at which the photoelectric conversion unit receives optical energy the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the teachings of Frey based on a motivation to optimize the limited sized solar panel performance.
Claims 13, 17, and 18 are rejected under 35 U.S.C. [103] as being unpatentable over Wei in view of Stout. As regards the individual claims:
Regarding claim 13, as detailed above, Wei teaches the invention as detailed with respect to claim 1, Wei further teaches:
wherein the control module receives illumination condition information of the working area, formulates or adjusts a working plan of the self-moving device based on the illumination condition information of the working area  (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again);
However, Wei does not explicitly teach controlling the self-moving device to carry out the working plan. But, Stout does teach:
and controls the self-moving device to carry out the working plan (Stout: column 015; Various criteria, including the geometric length of the path and the resources consumed during the route (in terms of time, computational resources, and power, for example), can be used to select a desired path, and thus whether to proceed north in state [522] or south in [526].)
Stout’s teaching of a selection or adjustment of working route based on, inter alia, power resources consumed when combined with Wei’s teaching of moving to a sunny location based on measured stored power would have made it obvious to one of 
Regarding claim 17, as detailed above, Wei teaches the invention as detailed with respect to claim 1, but Wei does not explicitly teach wherein the self-moving device comprises a storage unit configured to store a preset path mode, and the control module controls the self-moving device to move in the preset path mode. However, Stout does further teach:
wherein the self-moving device comprises a storage unit (Stout: column 005; a map need not be a visible map, but may be defined via data stored in computer readable memory. As is elaborated on, a map may correspond to an actual surface with different degrees of precisions and/or accuracy.) 
configured to store a preset path mode, and the control module controls the self-moving device to move in the preset path mode. (Stout: column 016; a mobile device may chart a path corresponding to a circle, square, or other geometric shape that spirals outward from an origin point. Also, for any navigation method with an underlying path tactic (e.g., ranks or the spirals of a spiral shape, a mobile device may follow that path in a variety of fashions)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the 
Regarding claim 18, as detailed above, Wei teaches the invention as detailed with respect to claim 17. Stout further teaches:
wherein a ratio of an area of a preset working area to an area of an area through which the self-moving device passes to complete coverage of the working area is referred as an effective coverage ratio of the self-moving device in the preset path mode (Stout: column [013], and figure 006; The ranks [630] are parallel to each other and, in the illustrated embodiment, evenly spaced with rank spacing [650].) 
and the effective coverage ratio of the self-moving device in the preset path mode is greater than or equal to 0.6 (Stout: column 014; a smaller rank spacing may result in coverage requiring more time and/or more computational resources. Rank spacing may also be relative to one or more mobile device dimensions, such as 0.25, 0.5, 1.0, 1.25, 1.5, or 2.0 times a dimension.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Stout in further view of Ferrer.
Regarding claim 14, as detailed above, Wei as modified by Stout teaches the invention as detailed with respect to claim 13. However, Wei as modified by Stout does not explicitly teach wherein the self-moving device comprises a communications module, configured to obtain weather information through the Internet; and the illumination condition information of the working area comprises the weather information. But, Ferrer teaches:
wherein the self-moving device comprises a communications module, configured to obtain weather information through the Internet; and the illumination condition information of the working area comprises the weather information (Ferrer: ¶ 
And Wei further teaches:
and the control module formulates or adjusts the working plan based on the weather information, (Wei: ¶ 015; When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging) 
And Ferrer further teaches:
or the self-moving device comprises a clock module, configured to output a current moment; and the illumination condition information of the working area comprises time period information in one day, and the control module formulates or adjusts the working plan based on time period information of the current moment (Ferrer: ¶ 025; computing device [300] calculates solar parameters including an azimuth, a declination, an hour angle, and a solar time. Additionally, computing device [300] combines the solar parameters with weather and atmosphere attenuation model [416] to determine an amount of solar irradiance [106] received at each geographical point)
And Wei further teaches:
or the self-moving device comprises an illumination sensor, configured to output illumination intensity information currently received by the self-moving device  (Wei: ¶ 010; The sensing device includes a light sensor for sensing the intensity of light, and the light sensor is installed on the outer surface of the body);
and the illumination condition information of the working area comprises the current illumination intensity information, (Wei: ¶ 015; When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging) 
Finally, Stout further teaches:
the control module formulates or adjusts the working plan based on the current illumination intensity information. (Stout: column 015; Various criteria, including the geometric length of the path and the resources consumed during the route (in terms of time, computational resources, and power, for example), can be used to select a desired path, and thus whether to proceed north in state [522] or south in [526].)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the teachings of Wei as modified by Stout with the further teachings of Ferrer based on a motivation to carefully select work routings that maximizes the limited power generated by the solar panel.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Stout and in further view of Jong.
Regarding claim 15, as detailed above, Wei as modified by Stout teaches the invention as detailed with respect to claim 13. Wei further teaches:
when a voltage of the energy storage unit is less than or equal to a first threshold voltage (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again).
However, Wei does not explicitly teach the control module adjusts a value of the first threshold voltage based on the illumination condition information of the working area. But, Jong teaches:
and the control module adjusts a value of the first threshold voltage based on the illumination condition information of the working area (Jong: ¶ 029; In standby mode, mowing operation continues if battery's power level is sufficient for the operation or when sun power is above threshold [and c]harging to the battery is allowed whenever solar panel delivers power to do so.).
Wei’s teaching of traveling to a sunny location and stopping to charge when below a threshold when combined with Jong ‘s teaching of using both photovoltaic and battery levels to make a decision about the appropriate time to charge would have made it obvious to one of average skill, before the effective filling date, to implement when a voltage of the energy storage unit is less than or equal to a first threshold voltage, the self-moving device stops working and the control module adjusts a value of the first threshold voltage based on the illumination condition information of the working area.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified by Stout with the further teachings of Jong based on a motivation to optimize the function of motor power, size of solar panel, component cost of the major design items of an automatic working system (Jong ¶¶ 041 -042).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Stout and in further view of Jong, and in further view of Ferrer.
Regarding claim 16, as detailed above, Wei as modified by Stout as further modified by Jong teaches the invention as detailed with respect to claim 15. However, Wei, Stout, and Jong do not explicitly teach wherein the self-moving device comprises a storage unit, configured to store a season model parameter, and the season model parameter comprises illumination condition information of different regions and different time periods; and the control module receives a geographic location and date information, and obtains the season model parameter based on the received geographic location and date information, so as to determine illumination condition information of the working area in a current time period. But, Ferrer teaches:
wherein the self-moving device comprises a storage unit, configured to store a season model parameter, and the season model parameter comprises illumination condition information of different regions and different time periods; and the control module receives a geographic location and date information, and obtains the season model parameter based on the received geographic location and date information, so as to determine illumination condition information of the working area in a current time period. (Ferrer: ¶ 017; Factors that may affect an amount of solar irradiance [106] received at a geographical point [104] include the location of geographical point [104] relative to the Sun [108], time of day, time of year, weather conditions, and an altitude of geographical point 10) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified with Stout as further modified by Jong with the further teachings of Ferrer based on a motivation to predict electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the instant working device.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Butcher et al. (US 20160047387 A1) (hereinafter Butcher). As regards the individual claims:
Regarding claim 19, as detailed above, Wei teaches the invention as detailed with respect to claim 1. However, Wei does not teach wherein the self-moving device comprises a temperature control device, configured to reduce a temperature of a periphery of the energy storage unit. But, Butcher teaches:
wherein the self-moving device comprises a temperature control device, configured to reduce a temperature of a periphery of the energy storage unit (Butcher: ¶ 017; the solar-powered air cooling systems described are designed to keep the affected enclosure at or below ambient temperature using a system that includes photovoltaic solar cells arranged into panels, a regulator, power storage batteries, a series of strategically mounted and angled fans . . . the cooling unit removes a volume of air from an enclosure at a rate faster than that volume of air can be heated by the sun and by heat-soaked materials adjacent to and within the enclosure. By constantly removing the air in the enclosure and having such air being replaced by ambient temperature air from outside of the enclosure, the enclosure will be maintained at or below the ambient temperature).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the teachings of Butcher based on a motivation to overcome the damaging effects of the sun, including the effect of the sun heating not only the air inside the enclosure but also the effects of the heated air heat-soaking materials in the enclosure (Butcher: ¶ 021).
Regarding claim 20, as detailed above, Wei as modified by Botcher teaches the invention as detailed with respect to claim 19. Butcher further teaches:
wherein the temperature control device comprises a container, configured to hold a cooling solvent and disposed in the periphery of the energy storage unit, to absorb heat of the energy storage unit; or the temperature control device comprises a fan, configured to form an airflow flowing from the energy storage unit to the outside of the housing (Butcher: ¶ 017; the solar-powered air cooling systems described are designed to keep the affected enclosure at or below ambient temperature using a system that includes photovoltaic solar cells arranged into panels, a regulator, power storage batteries, a series of strategically mounted and angled fans . . . the cooling unit removes a volume of air from an enclosure at a rate faster than that volume of air can be heated by the sun and by heat-soaked materials adjacent to and within the enclosure. By constantly removing the air in the enclosure and having such air being replaced by ambient temperature air from outside of the enclosure, the enclosure will be maintained at or below the ambient temperature).
Claim 21 (renumbered former claim 4) is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Jong in further view of Ferrer, in further view of Frey et al. (US 5708348 A) (hereinafter Frey).
Regarding claim 21, as detailed above, Wei as modified by Jong and further modified by Ferrer teaches the invention as detailed with respect to claim 8. However, Wei, Jong, and Ferrer do not teach wherein the photoelectric conversion unit has a maximum power point voltage, and the maximum power point voltage is an output voltage of the photoelectric conversion unit when a conversion power of the photoelectric conversion unit reaches a maximum; and a ratio of a difference between the first threshold voltage or the second threshold voltage and the maximum power point voltage to the maximum power point voltage is not greater than 0.2. But, Frey teaches:
wherein the photoelectric conversion unit has a maximum power point voltage, and the maximum power point voltage is an output voltage of the photoelectric conversion unit when a conversion power of the photoelectric conversion unit reaches a maximum; and a ratio of a difference between the first threshold voltage or the second threshold voltage and the maximum power point voltage to the maximum power point voltage is not greater than 0.2 (Frey: column 006; with a 12-volt battery having an ideal standby voltage of 13.6 volts at 80 degrees F (FIG. 4), the upper threshold voltage is 13.8 volts and the lower threshold voltage is 13.4 volts.)
Wei further teaches:
or the self-moving device comprises a charging management unit, and the charging management unit comprises a voltage converter; the photoelectric conversion unit has a maximum power point voltage, and the maximum power point voltage is an output voltage of the photoelectric conversion unit when a conversion power of the photoelectric conversion unit reaches a maximum; and the voltage converter is electrically connected between the photoelectric conversion unit and the energy storage unit, to enable the output voltage of the photoelectric conversion unit to be maintained at the maximum power point voltage. (Wei: ¶ 008; the following technical means: a cleaning robot for solar wall, including a body, a driving device, a control device and a cleaning device, the driving device, control device and cleaning device are installed in the place The interior of the fuselage is characterized in that: the solar wall cleaning robot further includes a photoelectric conversion component, a storage battery, a sensing device . . . , the photoelectric conversion component, the storage battery, the sensing device, the drive The device, the cleaning device, the adsorption device and the control device are electrically connected to each other.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei as modified by Jong and further modified by Ferrer with the further teachings of Frey based on a motivation to deliver current to a battery in such a manner as to maintain the rated ideal charge on the battery at the ambient temperature while minimizing damage to the battery cells and prevent overcharging (Frey: column 002).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Markusson (US 20150366137 A1) which discloses a robotic work tool robot that is identifying its battery is low and navigating back to a charging station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              



/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663